       1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 1 of 65




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Stephanie N., 1                        )        C/A No.: 1:20-2027-SVH
                                           )
                      Plaintiff,           )
                                           )
          vs.                              )
                                           )                ORDER
    Andrew M. Saul,                        )
    Commissioner of Social Security        )
    Administration,                        )
                                           )
                      Defendant.           )
                                           )

         This appeal from a denial of social security benefits is before the court

for a final order pursuant to 28 U.S.C. § 636(c), Local Civ. Rule 73.01(B)

(D.S.C.), and the order of the Honorable Cameron McGowan Currie, United

States District Judge, dated June 9, 2020, referring this matter for

disposition. [ECF No. 5]. The parties consented to the undersigned United

States Magistrate Judge’s disposition of this case, with any appeal directly to

the Fourth Circuit Court of Appeals. [ECF No. 4].

         Plaintiff files this appeal pursuant to 42 U.S.C. § 405(g) of the Social

Security Act (“the Act”) to obtain judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying the claim for

disability insurance benefits (“DIB”). The two issues before the court are

1
  The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
     1:20-cv-02027-SVH   Date Filed 03/01/21   Entry Number 15   Page 2 of 65




whether the Commissioner’s findings of fact are supported by substantial

evidence and whether he applied the proper legal standards. For the reasons

that follow, the court reverses and remands the Commissioner’s decision for

further proceedings as set forth herein.

I.    Relevant Background

      A.    Procedural History

      On March 2, 2017, Plaintiff protectively filed an application for DIB in

which she alleged her disability began on September 27, 2016. Tr. at 409–12.

Her application was denied initially and upon reconsideration. Tr. at 358–61,

363–67. On October 30, 2018, Plaintiff had a hearing before Administrative

Law Judge (“ALJ”) Joshua Vineyard. Tr. at 41–131 (Hr’g Tr.). The ALJ

issued an unfavorable decision on March 20, 2019, finding that Plaintiff was

not disabled within the meaning of the Act. Tr. at 14–40. Subsequently, the

Appeals Council denied Plaintiff’s request for review, making the ALJ’s

decision the final decision of the Commissioner for purposes of judicial

review. Tr. at 6–11. Thereafter, Plaintiff brought this action seeking judicial

review of the Commissioner’s decision in a complaint filed on May 28, 2020.

[ECF No. 1].




                                        2
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 3 of 65




      B.    Plaintiff’s Background and Medical History

            1.    Background

      Plaintiff was 45 years old at the time of the hearing. Tr. at 62. She

obtained an associate degree. Tr. at 64. Her past relevant work (“PRW”) was

as a legal assistant and paralegal. Tr. at 63. She alleges she has been unable

to work since September 27, 2016. Tr. at 61.

            2.    Medical History 2

      Plaintiff presented to psychiatrist Mary S. Boyd, M.D. (“Dr. Boyd”), for

an initial psychiatric evaluation on June 5, 2012. Tr. at 591–92. She

complained of a lack of attention and inability to concentrate. Tr. at 591. She

indicated her primary care physician had prescribed Strattera. Id. She stated

the medication was effective, but she was unable to tolerate it because of

upset stomach. Id. She endorsed a history of depression characterized by

hopelessness,    helplessness,   worthlessness,    fatigue,   depressed    mood,

anhedonia, and suicidal ideation, but noted her symptoms were well-

maintained on Wellbutrin. Id. She also reported a history of post-traumatic

stress disorder (“PTSD”) due to childhood trauma that was associated with

flashbacks, nightmares, hyperarousal, and avoidance of certain social


2 The undersigned has reviewed all evidence and summarized the treatment
notes that appeared in the record before the ALJ. Plaintiff submitted
additional evidence to the Appeals Council. Tr. at 132–304. The undersigned
declines to summarize the additional medical records, as Plaintiff does not
allege the Appeals Council erred in reviewing them.
                                        3
      1:20-cv-02027-SVH   Date Filed 03/01/21   Entry Number 15   Page 4 of 65




situations. Id. She indicated she had been hospitalized twice in her late teens

for suicidal ideation. Id. Dr. Boyd recorded normal findings on mental status

exam (“MSE”). Tr. at 592. She assessed PTSD, attention deficit hyperactivity

disorder (“ADHD”), and depression, not otherwise specified (“NOS”). Id. She

prescribed Adderall XR 10 mg, continued Wellbutrin XL 300 mg, referred

Plaintiff for supportive therapy, and recommended Melatonin 5 mg for sleep.

Id.

       Dr. Boyd increased Plaintiff’s Adderall XR dose to 40 mg daily on July

10, 2012, after she reported the 10 mg and 20 mg doses were ineffective. Tr.

at 593.

       On February 26, 2013, Dr. Boyd initiated a trial of Cymbalta 30 mg and

increased Adderall XR to 60 mg based on Plaintiff’s report that she was

“feeling a little down” and had increased anxiety, poor concentration, fatigue,

and difficulty sleeping. Tr. at 595.

       On March 26, 2013, Plaintiff reported she had not started Cymbalta

because she had not met her insurance deductible and the cost was too high.

Tr. at 596. She endorsed improved symptoms on the increased dose of

Adderall. Id.

       On September 3, 2013, Plaintiff reported she had started Cymbalta and

was doing well. Tr. at 597. Dr. Boyd continued Cymbalta 30 mg daily,




                                         4
    1:20-cv-02027-SVH     Date Filed 03/01/21   Entry Number 15   Page 5 of 65




Wellbutrin XL 300 mg daily, Adderall 60 mg daily, and Xanax 0.5 mg daily,

as needed. Id.

      Plaintiff complained of sleep disturbance on January 24, 2014. Tr. at

598. She described waking four or five times during the night and endorsed

low energy and difficulty concentrating throughout the day. Id. Dr. Boyd

prescribed Trazodone 50 mg for sleep. Id.

      On April 23, 2014, Plaintiff reported she had stopped taking Cymbalta

because she could not afford it and had discontinued Trazodone because it

was no more effective than Advil PM. Tr. at 599. She indicated Wellbutrin

and Adderall were adequately controlling her symptoms. Id. Dr. Boyd

continued Plaintiff’s prescriptions. Id.

      On October 6, 2014, Plaintiff reported doing well over the prior six

months and indicated her medications continued to work well for her. Tr. at

600. Dr. Boyd noted normal findings on MSE. Id. She continued Plaintiff’s

prescriptions. Id.

      On October 9, 2014, Devin Troyer, M.D. (“Dr. Troyer”), administered

electromyography (“EMG”) and nerve conduction studies (“NCS”) that

showed slowing of the median motor and sensory nerves at the right wrist

segment most consistent with carpal tunnel syndrome (“CTS”). Tr. at 540–41.

It indicated no evidence of other nerve impingement, peripheral neuropathy,

or radiculopathy. Id.

                                           5
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 6 of 65




      Plaintiff followed up with David K. Lee, M.D. (“Dr. Lee”), to discuss

results of magnetic resonance imaging (“MRI”) of her right elbow on January

29, 2015. Tr. at 542. She endorsed small finger spasms. Id. Dr. Lee noted

tenderness along the cubital tunnel, positive Tinel’s and Phalen’s signs, and

positive median nerve compression test on physical exam. Id. He observed

full range of motion (“ROM”) of Plaintiff’s right wrist and elbow. Id. He stated

the MRI of Plaintiff’s elbow was negative for any soft tissue pathology. Id. He

indicated Plaintiff planned to proceed with right carpal tunnel release and

ulnar nerve transposition. Id.

      On March 2, 2015, Plaintiff reported stable psychiatric symptoms and

no issues with her medications. Tr. at 601. Dr. Boyd recorded normal findings

on MSE. Id. She refilled Wellbutrin XL 300 mg daily, Adderall XR 60 mg

daily, and Xanax 0.5 mg daily, as needed. Id.

      Dr. Lee performed right carpal tunnel release and ulnar nerve

transposition on March 23, 2015. Tr. at 549–53.

      Plaintiff returned to Dr. Lee for post-surgical follow up on April 7,

2015. Tr. at 554. She reported doing well. Id. Dr. Lee observed well-healed

incisions along Plaintiff’s wrist and elbow and improved swelling along the

ulnar border. Id. A neurovascular exam was normal. Id. Dr. Lee refilled

Hydrocodone-Acetaminophen 7.5-325 mg for pain, removed sutures and

staples, placed Plaintiff in a Velcro wrist splint, and referred her for

                                        6
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 7 of 65




occupational therapy. Id. He indicated Plaintiff should remain out of work for

two additional weeks prior to returning to work on light duty with limited

use of the right arm. Tr. at 555.

      On May 5, 2015, Plaintiff reported she had been participating in

physical therapy for two weeks and was receiving some benefit. Tr. at 557.

Dr. Lee noted well-healed incisions and a normal neurovascular exam. Id. He

instructed Plaintiff to continue with therapy and refilled Hydrocodone-

Acetaminophen. Id. He noted Plaintiff was able to resume light duty work

requiring “NO PUSHING/PULLING more than 5 lbs” and “NO LIFTING

MORE THAN 5 POUNDS.” Tr. at 559.

      Plaintiff complained of constant pain in her whole arm on June 2, 2015.

Tr. at 560. Dr. Lee observed well-healed incisions at the right wrist and elbow

and symmetric exam, but some generalized weakness. Id. He refilled

Hydrocodone-Acetaminophen and noted Plaintiff needed to be “a little more

aggressive” with strengthening. Id. He continued therapy and instructed

Plaintiff to work on strengthening and work conditioning. Id. He provided

restrictions for “NO PUSHING/PULLING” AND “NO LIFTING MORE

THAN 5 POUNDS.” Tr. at 561.

      Plaintiff participated in physical therapy at Vital Energy, LLC, in June

2015. Tr. at 845–52.




                                        7
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 8 of 65




      On July 16, 2015, Plaintiff reported that her workers’ compensation

insurer had discontinued her therapy. Tr. at 563. Dr. Lee noted well-healed

incisions, no instability, and normal neurovascular exam. Id. He continued

Hydrocodone-Acetaminophen and requested authorization for Plaintiff to

attend physical/occupational therapy at a new venue. Id. He continued the

same restrictions. Tr. at 564.

      Plaintiff complained of irritability and a lot of pain in her arm on

August 4, 2015. Tr. at 602. Dr. Boyd encouraged Plaintiff to discontinue

Hydrocodone, as it was contributing to her mood symptoms. Id. She noted

Plaintiff was sleepy and had an irritable mood, but recorded otherwise

normal findings on MSE. Id. She increased Xanax 0.5 mg to twice a day. Id.

      On August 13, 2015, Plaintiff reported no change from her last visit. Tr.

at 565. She indicated she had attended one week of physical therapy with the

new provider and had noticed improvement. Id. She complained of a nodule

on her right hand and pain, numbness, and tingling in her left hand. Id. Dr.

Lee noted “the early parts of a Dupuytren’s contracture to the long finger” of

the right hand. Id. He observed full ROM and positive Tinel’s and Phalen’s

signs and median nerve compression test on the left. Id. He instructed

Plaintiff to continue physical therapy for her right upper extremity (“RUE”)

and requested authorization for bilateral EMG and NCS. Id. Dr. Lee

continued the same restrictions. Tr. at 566.

                                        8
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 9 of 65




      Plaintiff participated in physical therapy at Carolina Physical Therapy

in August and September 2015. Tr. at 825–31.

      Plaintiff complained of worsened RUE pain on September 10, 2015. Tr.

at 567. Dr. Lee noted passively reducible flexion of the right small finger and

some tenderness along the carpal tunnel bilaterally. Id. He renewed

Hydrocodone-Acetaminophen for pain and recommended EMG and NCS of

the bilateral upper extremities and referral to a neurologist. Id. He continued

the same restrictions. Tr. at 568.

      Plaintiff presented to physical medicine and rehabilitation specialist W.

Daniel Westerkam, M.D. (“Dr. Westerkam”), for evaluation of right arm pain

on September 24, 2015. Tr. at 572–73. She described significant cold

intolerance, trouble gripping, a wet sensation on the back of her arm, burning

in her middle finger, swelling, pain along the incision on her elbow,

numbness at night, dropping things, and throbbing pain at the thumb, hand,

and wrist. Tr. at 572. She also endorsed a new onset of symptoms in her left

hand. Id. Dr. Westerkam noted some tenderness over Plaintiff’s surgical

scars, tenderness to palpation in the forearm, swelling around the elbow, and

diffuse weakness in the right arm. Id. EMG and NCS were normal on the left

and right. Tr. at 573. Dr. Westerkam noted the median nerve appeared to be

improved from the prior study. Id. He indicated Plaintiff’s persistent pain,

swelling and cold sensitivity” suggested she might be developing complex

                                        9
   1:20-cv-02027-SVH     Date Filed 03/01/21   Entry Number 15     Page 10 of 65




regional pain syndrome (“CRPS”) or reflex sympathetic dystrophy syndrome

(“RSDS”). Id.

       Plaintiff presented to neurologist Jessica Floyd, M.D. (“Dr. Floyd”), for

evaluation of upper extremity pain on October 29, 2015. Tr. at 575. She

described burning, itching, hyperpigmentation, swelling, erythema, and

redness in her right arm and hand. Id. Dr. Floyd noted normal findings on

MSE, 5/5 strength in the proximal and distal muscle groups of the bilateral

upper and lower extremities, reduced reflexes in the right arm, normal

reflexes elsewhere, normal coordination and gait, hyperpigmentation

alternating with hypopigmentation on the right arm, hyperesthesia and

dysesthesia in the right arm extending into the right hand in a patchy

distribution, intact vibration, and normal sensation elsewhere. Tr. at 576.

She assessed CRPS, type I, of the RUE and prescribed Gabapentin. Tr. at

577.   She   recommended     regular    physical   therapy,      neuropathic   pain

medications, acupuncture, massage therapy, optimizing sleep and nutrition,

daily exercise, and cognitive behavioral therapy. Tr. at 587.

       Plaintiff reported worsened anxiety on November 23, 2015. Tr. at 603.

Dr. Boyd increased Xanax 0.5 mg to three times a day. Id.

       On December 10, 2015, Plaintiff reported taking Gabapentin at

bedtime and noted improvement to her quality of life, insomnia, energy level,

and pain since discontinuing Hydrocodone. Tr. at 579. Dr. Floyd prescribed

                                        10
    1:20-cv-02027-SVH      Date Filed 03/01/21   Entry Number 15   Page 11 of 65




vitamin D 50,000 units to address Plaintiff’s low vitamin D level and ordered

additional lab studies. Tr. at 581. She prescribed Gabapentin 300 mg and

instructed Plaintiff to take three capsules at night. Id.

      On January 20, 2016, Dr. Boyd noted Plaintiff’s mental health issues

were stable and manageable with medication prior to her February 2014

injury. Tr. at 604. She noted the aggravation of Plaintiff’s mental health

issues and increased anxiety were most probably causally related to her work

accident and the increase in her daily anxiety medication was medically

necessary and appropriate. Tr. at 604–05.

      On February 22, 2016, Plaintiff endorsed mood swings and depression

and complained that symptoms of CRPS were affecting her sleep. Tr. at 606.

Dr. Boyd noted irritable mood, but otherwise normal findings on MSE. Id.

She refilled Plaintiff’s medications and prescribed Cymbalta 30 mg to be

tapered up to 60 mg. Id.

      On March 29, 2016, Plaintiff complained that Cymbalta worsened her

arm pain and made her feel like a zombie. Tr. at 607. She continued to

endorse mood swings, anxiety, and depression. Id. Dr. Boyd discontinued

Cymbalta and prescribed Prozac. Id.

      Plaintiff presented to neurologist Donald Schmechel, M.D. (“Dr.

Schmechel”), for follow up as to right arm, shoulder, and neck pain on May 3,

2016. Tr. at 583. She rated her pain as a seven on a 10-point scale. Id. Dr.

                                          11
    1:20-cv-02027-SVH     Date Filed 03/01/21   Entry Number 15   Page 12 of 65




Schmechel noted normal MSE, intact cranial nerves, normal muscle bulk and

tone in the upper and lower extremities, 5/5 strength in the upper and lower

extremities, reduced reflexes in the right arm, and normal reflexes in the

triceps, biceps, brachioradialis, patellae, and Achilles bilaterally. Tr. at 584.

      On May 11, 2016, Plaintiff reported Prozac had improved her

symptoms and requested an increased dose. Tr. at 608. Dr. Boyd noted

Plaintiff’s mood was calmer. Id. She increased Prozac to 40 mg. Id.

      Plaintiff reported being under significant stress on August 9, 2016. Tr.

at 610. She endorsed stability on her current psychiatric medications and

requested no change. Id. Dr. Boyd noted normal findings on MSE. Id. She

refilled Plaintiff’s medications. Id.

      Plaintiff complained of headaches, ringing in her ears, and pain in her

right palm and forearm on September 1, 2016. Tr. at 718. Dr. Schmechel

noted the following abnormal findings on exam: reduced reflexes in the right

arm; hyperpigmentation alternating with hypopigmentation in the right arm;

hyperesthesia and dysesthesia in the right arm extending into the right

hand; decreased ability to concentrate; diminished sensation to light touch in

the bilateral arms and hands and right leg; diminished sensation to pinprick

in the bilateral arms, hands, and legs; impaired proprioception at the fingers

in both arms and the toes in both legs; impaired balance; positive Romberg’s

sign; reduced biceps reflexes, brachioradialis, and ankle jerk on the right;

                                         12
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 13 of 65




reduced triceps reflexes on the left; absent Babinski reflex, ankle clonus, and

primitive reflexes bilaterally; flattened lumbar posture; abnormal jaw jerk;

and moderate antalgic gait. Tr. at 720–22. He recommended chronic pain

management and hemochromatosis gene testing. Tr. at 724.

      Screening conducted on September 1, 2016, showed Plaintiff to be

homozygous for the HFE C282Y genetic mutation, placing her at high risk for

hereditary hemochromatosis. Tr. at 649–50. The results indicated Plaintiff

had a disorder of iron metabolism that caused excess iron storage and could

lead to increased skin pigmentation, arthritis, hypogonadism, diabetes

mellitus, heart arrhythmias/failure, cirrhosis, and liver carcinoma. Tr. at 650.

      On September 27, 2016, Plaintiff reported her employer had

terminated her. Tr. at 612. She indicated her job had been overwhelming and

had caused increased stress and anxiety. Id. Dr. Boyd noted anxious and sad

mood/affect and otherwise normal findings on MSE. Id. She completed short-

term disability insurance paperwork in which she identified Plaintiff’s

primary diagnosis as PTSD and her secondary diagnosis as major depressive

disorder (“MDD”), recurrent and severe. Tr. at 570. She indicated she treated

Plaintiff with   ongoing medication         management and      adjustment, as

necessary. Id. She stated Plaintiff’s medications included Xanax 0.5 mg three

times a day, Wellbutrin XL 300 mg, Adderall XR 60 mg, and Prozac 40 mg.

Id. She wrote: “pt, due to severe anxiety, panic symptoms, depression,

                                       13
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 14 of 65




concentration difficulties and mood swings, is unable to currently fulfill her

current job obligation.” Tr. at 571. She further wrote: “As of 8/14/15, her

symptoms have exacerbated/worsened and she is unable to work due to the

above diagnoses/symptoms.” Id.

      Plaintiff returned to Dr. Boyd on October 7, 2016, after having run out

of Prozac. Tr. at 613. She reported she was not working and continued to

have right arm pain due to CRPS. Id. Dr. Boyd noted tearful mood/affect, but

otherwise normal findings on MSE. Id. She refilled Plaintiff’s medications. Id.

      Plaintiff presented to neurologist Marshall A. White, M.D. (“Dr.

White”), for an independent medical evaluation on October 12, 2016. Tr. at

620–22. Dr. White reviewed Plaintiff’s injury and treatment history. Tr. at

620–21. Plaintiff reported constant numbness in her elbow and arm and pain

that progressively worsened throughout the day and workweek. Tr. at 621.

She endorsed difficulty pulling file drawers, removing files from drawers,

writing, standing for long periods without holding her right arm,

concentrating, keeping up with her workload, and performing personal care

and many activities of daily living (“ADLs”). Id. Dr. White noted the following

observations on exam: alert and oriented; normal cognition; normal speech;

grossly intact cranial nerves; diffuse weakness in all muscle groups tested in

the RUE; some slight bilateral tremulousness of the hands; slightly

suppressed biceps tendon reflex on the right; negative Romberg testing; no

                                       14
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 15 of 65




appendicular or axial cerebellar abnormalities; tenderness with compression

of the hand; no sensory allodynia to light touch; no hyperhidrosis on the right

side compared to the left; slight moistness of both hands to the same degree;

no mottling of the skin; no temperature difference from side to side; flexion

contracture of the right fifth digit; and subjective numbness along the ulna,

closer to the elbow, in the more proximal portion, and in the antecubital fossa

and on the extensor surface of the arm. Id. He acknowledged Drs. Floyd’s and

Schmechel’s impressions of CRPS, but indicated neither physician’s notes

reflected “examination of the pertinent findings to substantiate this

diagnosis.” Tr. at 621–22. Dr. White wrote the following:

      It is my opinion, to a reasonable degree of medical certainty, that
      the only diagnosis that has been medically proven is the
      diagnosis of carpal tunnel syndrome. This diagnosis cannot, to a
      reasonable degree of medical certainty, be related to her striking
      her mid-radial forearm on a door knob. Furthermore, she has
      been convinced that she has complex regional pain syndrome. I
      have reviewed the [International Association for the Study of
      Pain] diagnostic criteria for complex regional pain syndrome,
      along with the Budapest Criteria and, fortunately for Ms.
      Newman, she does not meet either criteria for the diagnosis of
      complex regional pain syndrome. Furthermore, I can find no
      documentation of appropriate physical examination to allow any
      physician that has examined her to assess her accurately for
      meeting criteria of complex regional pain syndrome. At this point
      in time, after examining her and reviewing the entire chart, I can
      find no basis in examination or fact to support a diagnosis of
      complex regional pain syndrome. It is also important to note that
      her symptoms and the diagnosis of complex regional pain
      syndrome was suggested after she had the two surgeries in the
      upper extremity. It remains unclear to me why an ulnar
      transposition was performed. Based on my medical practice of
      neurology, it is unlikely, based upon the physical findings, after
                                       15
    1:20-cv-02027-SVH   Date Filed 03/01/21   Entry Number 15   Page 16 of 65




      my chart review, that I would have recommended ulnar nerve
      transposition. I would certainly agree that carpal tunnel release
      was a reasonable therapeutic intervention. Ms. Newman has a
      longstanding psychiatric history, with both depression and
      anxiety. Based upon the sheer volume and magnitude of her
      symptoms, I would be concerned about her chronic symptoms and
      subsequent loss of employment, leading to added levels of stress
      and that would clearly seem to be symptom magnification. Thus,
      it is my opinion, to a reasonable degree of medical certainty, that
      the only diagnosis that can be linked to her work-related injury is
      forearm contusion. This would not be expected to lead to
      additional injury or disability and should have been a self-limited
      disorder.

Tr. at 622.

      Plaintiff presented to Charles Shissias, M.D. (“Dr. Shissias”), a

physician with specializations in neurology and psychology, for an

independent medical evaluation on December 15, 2016. Tr. at 623–24. She

endorsed chronic RUE pain that followed a strike to her forearm in February

2014 and failed to improve with right carpal tunnel release and ulnar nerve

transposition. Tr. at 623. She described coolness, swelling, reduced grip, cold

intolerance, and throbbing, aching, and stabbing pain in her RUE. Id. Dr.

Shissias noted mild contracture of the right fifth digit, good hand strength,

comparative coolness to touch of the RUE, and visible discomfort to touch,

even when Plaintiff was distracted. Id. He assessed paresthesia of skin,

CRPS I of the right upper limb, and depression. Tr. at 624. He noted: “Pt with

interesting presentation. Pt has had EMG/NCS suggestive of CTS—no

finding suggestive of ulnar nerve lesion or cervical radiculopathy. I have

                                       16
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 17 of 65




explained to pt CTS most likely due to repetitive movements rather than

solitary strike to forearm.” Id. He further noted MRIs of the cervical spine

and right elbow and more recent EMG and NCS were negative. Id. He wrote

the following:

      Feel the contracture of the [right fifth] digit is most likely disuse
      atrophy due to RSD rather than an ulnar nerve lesion. A NCS of
      the [right] ulnar nerve using an inching technique would likely
      confirm absence of an ulnar lesion if desired. I do not see any
      study prior to ulnar nerve transposition surgery that explains
      why this was offered. Believe that best explanation for [right]
      neck and [right] shoulder pain is due to fatigue from prolonged
      guarding of the RUE. Believe [left] hand complaints of 9/2015 are
      clinically irrelevant . . . . Believe the RSD complaints of the RUE
      and [right] hand are most likely due to the work-related accident
      of 2/17/14 and that treatment, neurology, or a pain management
      specialist is warranted.

Id. He prescribed Trileptal 300 mg twice a day. Id.

      On January 30, 2017, Plaintiff complained of a lot of pain. Tr. at 640.

She endorsed anxiety and frustration, but indicated no desire to adjust her

medications. Id. Dr. Boyd noted normal findings on MSE. Id. She completed a

second questionnaire as to the exacerbation of Plaintiff’s mental health

symptoms following the injury to her right arm. Tr. at 614–16.

      On February 21, 2017, Plaintiff complained of headaches, right arm

pain, and ringing in her right ear. Tr. at 708. She indicated Trileptal was not

controlling her pain. Id. Dr. Schmechel noted abnormal findings that

included: reduced reflexes in the right arm; hyperpigmentation alternating

with hypopigmentation in the right arm; hyperesthesia and dysesthesia in
                                       17
   1:20-cv-02027-SVH     Date Filed 03/01/21   Entry Number 15   Page 18 of 65




the right arm extending into the right hand; decreased ability to concentrate;

diminished sensation to light touch in the bilateral arms and hands and right

leg; diminished sensation to pinprick in the bilateral arms, hands, and legs;

impaired proprioception at the fingers in both arms and the toes in both legs;

impaired   balance;    positive   Romberg’s    sign;   reduced   biceps reflexes,

brachioradialis, and ankle jerk on the right; reduced triceps reflexes on the

left; absent Babinski reflex, ankle clonus, and primitive reflexes bilaterally;

flattened lumbar posture; abnormal jaw jerk; and moderate antalgic gait. Tr.

at 710–12. He prescribed two Gabapentin 600 mg tablets at bedtime and

referred Plaintiff to a pain management physician. Tr. at 713. He

recommended serial phlebotomy for iron store reduction given Plaintiff’s

hemochromatosis. Id.

      On April 4, 2017, Plaintiff presented to physician assistant Laura Ann

Rate (“PA Rate”) at Southeastern Orthopaedic and Sports Medicine, after

having hyperextended her right knee when her dog ran in front of her. Tr. at

706. She complained of sharp pain to the medial side of her knee, swelling,

and a feeling of instability. Id. PA Rate observed Plaintiff to walk with

normal gait and indicated normal exam findings, aside from pain with

increased flexion of the right knee and tenderness to palpation over the right

medial collateral ligament (“MCL”). Tr. at 706–07. X-rays of Plaintiff’s right

knee showed no abnormalities. Tr. at 707. PA Rate assessed knee pain with

                                        18
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 19 of 65




MCL Sprain and possible meniscal tear. Id. She placed Plaintiff in a hinged

knee brace and prescribed Pennsaid 2% transdermal solution. Id.

      Plaintiff reported she was “not good” on April 25, 2017. Tr. at 639. She

complained of increased problems due to a torn meniscus. Id. She indicated

she “stay[ed] in bed a lot.” Id. Dr. Boyd noted depressed mood/affect. Id. She

increased Prozac to 60 mg. Id.

      On April 27, 2017, Plaintiff presented to the emergency room at

Lexington Medical Center with complaints of abdominal cramping, bloating,

and vomiting black material. Tr. at 683. A computed tomography (“CT”) scan

of Plaintiff’s abdomen and pelvis showed hepatic steatosis and a small liver

cyst. Tr. at 685. Alexander A. Remedios, M.D., assessed acute abdominal pain

and acute hepatitis and instructed Plaintiff to follow up with a

gastroenterologist. Tr. at 688.

      Dr. Boyd completed a form addressing Plaintiff’s mental diagnoses and

status on May 16, 2017. Tr. at 701. She indicated she had last treated

Plaintiff on April 25, 2017. Id. She identified Plaintiff’s diagnoses as PTSD,

ADHD, and MDD, recurrent and severe. Id. She noted Wellbutrin XL, Prozac,

Xanax, and Adderall were being prescribed and had helped Plaintiff’s

condition. Id. She stated she was providing psychiatric care. Id. She described

Plaintiff as oriented to time, person, place, and situation and having an intact

thought process, appropriate thought content, depressed mood/affect, poor

                                        19
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 20 of 65




attention/concentration, and adequate memory. Id. She indicated Plaintiff

had good ability to complete basic ADLs; adequate ability to relate to others

and complete simple, routine tasks; and poor ability to complete complex

tasks. Id. She wrote: “Due to her poor concentration, she is unable to

adequately complete complex tasks.” Id. She also noted: “Her current ability

to work is severely impacted by her depression at this time.” Id. She

considered Plaintiff capable of managing her funds. Id.

      Plaintiff followed up as to her right knee on May 16, 2017. Tr. at 704.

PA Rate observed that Plaintiff was not wearing her hinged knee brace, and

Plaintiff indicated she wore it only when she expected to be standing for a

prolonged period because it caused numbness in her leg. Id. PA Rate noted

tenderness along the MCL, no laxity with varus or valgus stress, stable

anterior cruciate ligament and posterior cruciate ligament, and negative

McMurray test. Id. She advised Plaintiff to continue to use the knee brace

and referred her to physical therapy. Id.

      On June 28, 2017, state agency psychological consultant Blythe Farish-

Ferrer, Ph.D. (“Dr. Farish-Ferrer”), reviewed the evidence and considered

listings 12.04 for depressive, bipolar, and related disorders, 12.06 for anxiety

and obsessive-compulsive disorders, and 12.11 for neurodevelopmental

disorders. Tr. at 323–24. She rated Plaintiff as moderately limited in the

following abilities: understand, remember, or apply information; interact

                                       20
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 21 of 65




with others; concentrate, persist, or maintain pace; and adapt or manage

oneself. Id. She completed a mental residual functional capacity (“RFC”)

assessment, assessing moderate difficulties as to abilities to: understand and

remember detailed instructions; carry out detailed instructions; maintain

attention and concentration for extended periods; work in coordination with

or proximity to others without being distracted by them; interact

appropriately with the general public; get along with coworkers or peers

without distracting them or exhibiting behavioral extremes; and respond

appropriately to changes in the work setting. Tr. at 329–31. A second state

agency psychological consultant, Marvin Blase, M.D. (“Dr. Blase”), reviewed

the record, considered the same listings, and assessed the same degree of

impairment as Dr. Farish-Ferrer. Compare Tr. at 323–24, with Tr. at 345–46.

In completing a mental RFC assessment, he assessed moderate limitation in

the same abilities as Dr. Farish-Ferrer, but also considered Plaintiff to be

moderately limited in her abilities to accept instructions and respond

appropriately to criticism from supervisors and to set realistic goals or make

plans independently of others. Compare Tr. 329–31, with Tr. at 351–53.

      On August 15, 2017, Plaintiff reported increased pain in her right knee

after sustaining a fall from a bus while traveling with her daughter in New

York City. Tr. at 735. PA Rate noted no significant swelling or effusion, but

significant tenderness of the medial joint space and patella and pain with

                                       21
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 22 of 65




increased flexion and McMurray’s test. Tr. at 736. She assessed right knee

pain with possible meniscal tear. Id. She prescribed Diclofenac and ordered

an MRI of the right knee. Id.

      Plaintiff follow up with PA Rate to discuss the MRI results on August

22, 2017. Tr. at 739. She described locking and catching in the right knee and

pain mainly in the back and on the medial side of the knee. Id. She reported

some improvement with Diclofenac. Id. PA Rate noted tenderness of the

medial joint space and pain with increased flexion and McMurray’s test. Tr.

at 740. She indicated the MRI showed a radial tear of the posterior horn of

the medial meniscus, as well as medial and lateral joint degenerative joint

disease (“DJD”). Id. Plaintiff declined PA Rate’s offer of an injection and

opted to proceed with a surgical consultation. Id.

      On August 29, 2017, Plaintiff reported doing much better following a

medication change. Tr. at 786. She continued to endorse pain related to

RSDS/CRPS, but indicated she was “dealing with it.” Id. She noted she was

stable on her psychiatric medications and requested no change. Id. Dr. Boyd

noted normal findings on MSE and continued Plaintiff’s medications. Id.

      Plaintiff presented to Eric Schleuter, M.D. (“Dr. Schleuter”), for a

consultative physical exam on September 16, 2017. Tr. at 728–32. She

endorsed chronic pain in her right arm that was worsened by air movement,

weather conditions, prolonged use of the arm and hand, and prolonged

                                       22
    1:20-cv-02027-SVH   Date Filed 03/01/21   Entry Number 15   Page 23 of 65




standing, sitting, walking, pushing, and pulling. Tr. at 728. She said she

experienced flare-ups that were characterized by a crushing pressure

sensation. Id. She also reported weakness in her right arm and hand. Id. She

noted she had been diagnosed with CRPS. Id. She stated her pain made her

more emotional, tearful, anxious, moody, and forgetful and caused her to

experience nightmares and difficulty concentrating. Tr. at 729. She reported

a history of depression and PTSD. Id. She indicated she had right knee pain

due to a torn meniscus. Id. Dr. Schleuter noted Plaintiff reported muscle

wasting to the right shoulder, but he did not appreciate it on exam. Tr. at

730. He stated there were no skin changes or physical deformity to any part

of the right extremity. Id. He observed normal findings, aside from mild

reduced dexterity of the fingers of the right hand, mild tremor-like shaking of

the right arm when Plaintiff made a fist, reduced right shoulder abduction

and forward elevation to 130/150 degrees, mild pain with ROM of the right

knee, and 4/5 strength of the distal RUE. Tr. at 730–31. He wrote the

following:

      The claimant appears to have very serious physical and mental
      health pathology. The challenge for the claimant is that her
      pathology is not visible on the surface but rather is internal. The
      CRPS and the mental challenges are real and significant and
      appear to be functionally limiting even for light duty type of
      activity.

Tr. at 731.


                                       23
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 24 of 65




      Plaintiff presented to David R. Kingery, M.D. (“Dr. Kingery”), for a

surgical consultation on September 18, 2017. Tr. at 743. Dr. Kingery recorded

positive medial McMurray maneuver, stable cruciate and collateral

ligaments, no swelling, and ROM of zero to 130 degrees on exam of the right

knee. Tr. at 746. He assessed an acute meniscus tear of the right knee and

ordered arthroscopy with partial right medial meniscectomy. Id.

      On September 20, 2017, state agency medical consultant Ronald

Collins, M.D. (“Dr. Collins”), reviewed the record and assessed Plaintiff’s

physical RFC as follows: occasionally lift and/or carry 20 pounds; frequently

lift and/or carry 10 pounds; stand and/or walk for a total of about six hours in

an eight-hour workday; sit for a total of about six hours in an eight-hour

workday; frequently push/pull with the RUE; never crawl or climb ladders,

ropes, or scaffolds; occasionally balance, stoop, kneel, crouch, and climb

ramps and stairs; frequently reach overhead and finger with the RUE; and

avoid concentrated exposure to extreme cold, extreme heat, vibration, and

hazards. Tr. at 326–29. A second state agency medical consultant, Stephen

Burge, M.D. (“Dr. Burge”), assessed a similar physical RFC, except that he

did not restrict Plaintiff’s exposure to extreme heat and vibration. Compare

Tr. at 326–29, with Tr. at 347–51.

      Dr. Kingery performed arthroscopy to treat a torn right medial

meniscus on September 29, 2017. Tr. at 775–80.

                                       24
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 25 of 65




      Plaintiff presented to PA Rate for post-surgical follow up on October 10,

2017. Tr. at 749. She reported her pain was improving, but she continued to

require pain medication, especially with weather changes. Id. PA Rate noted

well-healed port holes, minimal swelling, and no other abnormalities. Id. She

advised Plaintiff to continue to exercise on her own and to follow up with Dr.

Kingery in a few weeks. Id.

      On November 13, 2017, Plaintiff reported a lot of recent problems with

her health. Tr. at 785. She stated she and her husband were fostering two

teen girls. Id. She indicated her medication was helpful, but her anxiety was

increased. Id. Dr. Boyd noted normal findings on MSE. Id. She continued

Plaintiff’s medications. Id.

      Plaintiff followed up with Dr. Kingery on November 20, 2017. Tr. at

752. She reported improved symptoms. Id. Dr. Kingery noted a surgical

pathology report showed chronic synovitis. Id. He stated Plaintiff had mild

swelling of her right knee, but good ROM and stable cruciate and collateral

ligaments. Id. He prescribed Prednisone 10 mg to resolve any remaining

synovitis and instructed Plaintiff to return as needed. Tr. at 753.

      Plaintiff presented to The Cleveland Clinic Foundation’s Pain

Management Center for evaluation of RUE pain on February 5, 2018. Tr. at

817. She described burning, cramping, and crushing pain shooting from her

elbow to her middle finger like lightening and accompanied by numbness in

                                        25
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 26 of 65




her elbow. Id. She reported intermittent swelling, redness and blotching of

her skin, occasional bicep twitching, right hand tremor, and cold intolerance.

Id. She stated her pain was worsened by any type of prolonged activity. Id.

Jack Diep, M.D. (“Dr. Diep”), noted reduced grip strength, decreased

abduction and adduction against resistance, numbness at the elbow,

decreased sensation along the ulnar distribution, cool-to-touch right upper

extremity, and point tenderness along the right shoulder, lateral arm, lateral

and medial forearm, and hand. Tr. at 819. He stated Plaintiff had elements of

CRPS and other differential diagnoses included right ulnar neuralgia and

myofascial pain. Id. He ordered a right stellate ganglion block. Id.

      Richard Rosenquist, M.D. (“Dr. Rosenquist”), administered a right

stellate ganglion block on March 19, 2018. Tr. at 822–23.

      On April 11, 2018, Plaintiff endorsed no relief from the right stellate

ganglion block and reported increased pain she rated as a six-to-seven. Tr. at

811. She described her arm as feeling like it was in a vice and under pressure

and noted “large muscle knots from spasm” that lasted for a couple of

minutes at a time. Id. She indicated her pain was increased by cold weather

and rain. Id. Rachel Diehl, M.D. (“Dr. Diehl”), noted obesity, 4/5 right upper

extremity strength, reduced grip strength, decreased abduction and

adduction against resistance, numbness at the elbow, decreased sensation

along the ulnar distribution, cool-to-touch right upper extremity, and marked

                                       26
    1:20-cv-02027-SVH   Date Filed 03/01/21   Entry Number 15   Page 27 of 65




tenderness to palpation over the right-sided scalene muscles of the neck and

right shoulder, lateral arm, lateral and medial forearm, and hand. Tr. at 814.

She recommended physical therapy to work on Plaintiff’s posterior and

middle scalene muscles and scheduled her to return in six weeks for posterior

and middle scalene trigger-point injections. Id.

            3.    Vocational Report

      Vocational Rehabilitation Counselor David R. Price (“Mr. Price”),

interviewed Plaintiff, reviewed the record, and prepared a vocational

assessment on March 22, 2017. Tr. 473–79, 629–35. He observed Plaintiff to

be anxious and noted “consistent distraction and inability to concentrate and

hold attention” as reflected on standardized testing. Tr. at 475, 631. He said

scores were “valid for current status but most probably [were] not reliable.”

Id. He observed Plaintiff’s right forearm to be slightly swollen and to change

color during the assessment “from normal to red to purple and black to red.”

Id. He stated Plaintiff was sad and tearful at several points during the

interview. Id.

      Mr. Price noted Plaintiff had “very little use of her dominant upper

extremity as any meaningful activity results in a severe and prolonged pain

flare.” Tr at 478, 634. He stated Plaintiff had shifted tasks to her left side,

resulting in “slow and awkward use and increasing pain in the left arm from

overuse.” Id. He noted Plaintiff’s preexisting conditions of anxiety and

                                       27
      1:20-cv-02027-SVH   Date Filed 03/01/21   Entry Number 15   Page 28 of 65




depression had been exacerbated by her pain, physical limitation, altered

lifestyle, and stress. Id. He indicated Plaintiff had returned to work following

carpal tunnel release and ulnar nerve transposition, but was terminated

because of problems with her work relationships and job performance. Id. He

stated the restrictions Dr. Lee provided for “no lifting greater than five

pounds and limited use of the right arm” remained in effect, as did Dr. Boyd’s

impression of “total disability.” Tr. at 478–79, 634–35. He wrote the following:

        With severe ongoing pain, stringent physical limitations and
        major psychological disability [Plaintiff] is in no condition to
        attempt a return to work. Any effort would most probably end in
        failure. She is functioning in a less-than-sedentary capacity
        physically and psychologically is currently unable to maintain the
        complex relationships of the workplace.

Tr. at 479, 635. He further wrote:

        I would consider [Plaintiff] completely and totally disabled from
        the vocational perspective. I do not think that vocational
        rehabilitation is the answer. For [Plaintiff] to return to the
        workforce she will need better pain management, improved
        function of her right arm, and less reliance on pain medications
        that impair cognitive function. She will need stabilization of her
        psychological state with the ability to handle the stresses and
        relationships of the workplace that are necessary for success.
        Until such time [Plaintiff] will continue to be disabled. She has
        started the process of seeking social security disability
        retirement. I think this is an appropriate move and I support her
        efforts.

Id.




                                         28
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 29 of 65




      C.    The Administrative Proceedings

            1.    The Administrative Hearing

                  a.    Plaintiff’s Testimony

      Plaintiff appeared without counsel at the hearing on October 30, 2018.

Tr. at 44. She testified she lived in a home with her son. Tr. at 61. She noted

her husband lived in the home part-time, as he was working in Tennessee. Id.

She stated she had worked as a legal assistant and paralegal from 1999 until

September 2016 in multiple law firms and for the state of South Carolina. Tr.

at 63–75.

      Plaintiff testified that CRPS was the most severe problem that affected

her ability to work. Tr. at 77. She explained that it affected her right arm and

had initially presented when she hit her arm on a doorknob in 2014. Tr. at

77–78. She confirmed that she had undergone carpal tunnel release and

ulnar nerve surgeries to the RUE after seeing doctors and participating in

physical therapy. Tr. at 78. She indicated she experienced persistent pain,

swelling, and cold sensitivity. Tr. at 80. She stated she had no feeling on the

underside of her elbow. Tr. at 81, 82. She said her upper elbow was sensitive

to touch, cold, and certain fabrics. Id. She testified she had pain in her

shoulder that was worsened by wearing a bra. Id. She indicated her

symptoms had worsened since her surgery. Tr. at 82.




                                       29
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 30 of 65




      Plaintiff testified that she experienced cramping in her hand when she

awoke each morning. Tr. at 84. She said her shoulder and elbow were

typically sore, but improved once she showered. Id. She indicated she used an

ergonomic keyboard and mouse and typically spent two hours at a time going

over her budget. Id. She stated she experienced constant pain the following

day that radiated from her hand up her forearm. Id. She said she had to hold

her arm if she stood for an extended period because the weight of her arm

caused her shoulder and neck to hurt. Id. She noted she experienced pain

when doing dishes, moving papers, vacuuming, and lifting. Tr. at 84–85. She

said her arm twitched involuntarily. Tr. at 87–88. She denied taking any

medication for her arm on a regular basis. Tr. at 87.

      Plaintiff testified she had visited Cleveland Clinic, where a nerve block

proved ineffective. Tr. at 86. She said she had to fly to attend appointments

at Cleveland Clinic and to visit family in Ohio because she had difficulty

gripping a steering wheel. Id.

      Plaintiff admitted she had injured her right knee when her dog walked

in front of her around April 2017. Tr. at 88–89. She stated her knee improved

somewhat, but she reinjured it when she subsequently fell from a bus during

a trip to New York City. Tr. at 90–91. She noted an MRI showed a radial tear

to the medial meniscus and degenerative changes to the medial and lateral

compartments of her right knee. Tr. at 91. She indicated she subsequently

                                       30
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 31 of 65




underwent right medial meniscus repair. Id. She stated her knee had slowly

improved to allow her to climb stairs and walk up and down her street again.

Tr. at 91–92. She said her knee continued to swell with prolonged standing

and walking such that she could only stand and walk for about 15 minutes at

a time. Tr. at 93–95. She indicated her back hurt when she was standing and

walking because her gait was impaired. Tr. at 95.

      Plaintiff testified she had been diagnosed with hemochromatosis. Tr. at

98. She stated she had been to the hospital twice for abnormal liver enzymes,

acute hepatitis, and vomiting blood. Tr. at 98–99.

      Plaintiff stated she had treated with Dr. Boyd since 2012. Tr. at 101.

She said she had suffered from depression prior to initiating treatment with

Dr. Boyd, who then diagnosed her with PTSD and ADHD. Tr. at 102. She

stated she experienced anxiety and panic symptoms nearly every day. Tr. at

103. She described sweating, heart palpitations, and tearfulness that

typically lasted for 15 to 20 minutes at a time. Tr. at 103, 104. She noted she

had no control over her panic attacks and that they could be caused by

anything. Tr. at 104. However, she admitted she was increasingly sensitive

and feared that others were looking at her because of her weight gain. Id. She

said she had taken one Xanax a day that had controlled her panic attacks

before she injured her arm. Tr. at 105. She stated she started taking three

Xanax a day after injuring her arm and continued to have panic attacks. Id.

                                       31
   1:20-cv-02027-SVH      Date Filed 03/01/21   Entry Number 15    Page 32 of 65




She indicated she took Wellbutrin for depression and had done so for over 10

years. Tr. at 105–06. She stated she would cry if she failed to take

Wellbutrin, but her symptoms were controlled if she took it. Tr. at 106. She

noted she was taking the highest dose of Wellbutrin and had taken the same

dose for years. Tr. at 106–07. She said Cymbalta made her feel like “a

zombie” and Prozac caused her to gain weight. Tr. at 107. She indicated she

continued to forget things and lose concentration, despite taking Adderall 60

mg. Tr. at 107–08. She said she had problems controlling her mood and

described an incident in which she was in such pain that she was screaming

in “a fit of rage.” Tr. at 108–09. She stated she had nightmares three to four

times a week, slept poorly, woke every two hours, and was sometimes up all

night because of her pain. Tr. at 109–10.

      Plaintiff   testified   she   could     perform   personal   care   activities

independently. Tr. at 110. She said it hurt to wash her hair, shower, dry

herself, and put on pants. Id. She indicated she could feed her dogs and cats,

but could not carry their water bowls because her hand would give out. Tr. at

111. She said she enjoyed vacuuming, but could only do a little at a time. Tr.

at 111–12. She stated she liked to wash dishes by hand because the hot water

felt good, but the constant motion caused the area by her wrist bone to swell.

Tr. at 112. She explained that she typically performed household chores for

two to three minutes at a time during commercial breaks. Id. She said she

                                         32
   1:20-cv-02027-SVH     Date Filed 03/01/21   Entry Number 15   Page 33 of 65




was able to prepare meals once or twice a week. Tr. at 114. She indicated she

was no longer able to pull weeds to maintain her flower garden. Id. She

stated she was unable to drive for long distances because she could only grip

the steering wheel with her left hand. Tr. at 114–15. However, she admitted

she drove three-and-a-half hours to pick up her husband in Tennessee. Tr. at

115. She said she drove to the hearing without difficulty and typically drove

by herself to doctors’ visits. Tr. at 116. She indicated she had difficulty

pushing a shopping cart and would typically pick up four small items at the

store so that she did not require a cart. Id. She estimated she could lift 20 to

30 pounds with both arms. Tr. at 117.

                  b.    Vocational Expert Testimony

      Vocational Expert (“VE”) William Wayne Stewart, Ph.D., reviewed the

record and testified at the hearing. Tr. at 118–29. The VE categorized

Plaintiff’s PRW as a paralegal, Dictionary of Occupational Titles (“DOT”)

number 119.267-026, as requiring light exertion with a specific vocational

preparation (“SVP”) of 7. Tr. at 120. He noted Plaintiff performed some of her

jobs at the sedentary exertional level. Tr. at 122. The ALJ described a

hypothetical individual of Plaintiff’s vocational profile who could perform

work at the light exertional level; frequently push, pull, reach, handle, finger,

and feel with the right (dominant) upper extremity; never crawl or climb

ladders, ropes, or scaffolds; occasionally balance, stoop, kneel, crouch, and

                                        33
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 34 of 65




climb ramps and stairs; must avoid all exposure to extreme cold; could

tolerate occasional exposure to wetness and hazards such as unprotected

heights and moving machinery; and remained capable of simple, routine

tasks consistent with a reasoning development level of two or less as defined

in the DOT, in an environment free from production rate pace such as that of

an assembly line, and that required no more than occasional changes in work

setting or duties. Tr. at 122–23. The VE testified the hypothetical individual

would be unable to perform Plaintiff’s PRW. Tr. at 124. The ALJ asked

whether there were any other jobs the hypothetical person could perform. Id.

The VE identified jobs at the light exertional level with an SVP of 2 as an

office helper, DOT number 239.567-010, a marker/tagger, DOT number

209.587-034, and a mail clerk, DOT number 209.687-026, with 165,000,

70,000, and 93,000 positions in the national economy, respectively. Tr. at

124–25.

      The ALJ posed a second hypothetical question in which he asked the

VE to consider an individual of Plaintiff’s vocational profile who was

restricted as described in the first question and would be off-task for 10

percent of the workday exclusive of any regularly-scheduled breaks. Tr. at

125. He asked if the individual would be able to perform the jobs the VE

previously identified. Tr. at 126. The VE confirmed the individual would be

able to perform the jobs. Id.

                                        34
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 35 of 65




      The ALJ posed a third hypothetical question in which he asked the VE

to consider an individual of Plaintiff’s vocational profile who was restricted as

described in the first hypothetical question and would be off-task for 25

percent of the workday, exclusive of regularly scheduled breaks. Id. He asked

if there would be any jobs available to the hypothetical individual. Tr. at 127.

The VE testified there would be no jobs. Id.

      The ALJ asked the VE if his testimony was consistent with the DOT.

Tr. at 128. The VE confirmed that it was, except that the DOT did not

address time off-task and limited use of a single extremity. Tr. at 128–29. He

stated his testimony as to that information was based on his education,

training, and clinical experience. Tr. at 129.

            2.    The ALJ’s Findings

      In his decision dated March 20, 2019, the ALJ made the following

findings of fact and conclusions of law:

      1.    The claimant meets the insured status requirements of the Social
            Security Act through December 31, 2021.
      2.    The claimant has not engaged in substantial gainful activity
            since September 27, 2016, the alleged onset date (20 CFR
            404.1571 et seq.).
      3.    The claimant has the following severe impairments: complex
            regional pain syndrome/reflex sympathetic dystrophy of the right
            upper extremity, status post right carpal tunnel release and
            ulnar nerve transposition; degenerative joint disease of the right
            knee, status post arthroscopy and partial medial meniscectomy;
            obesity; major depressive disorder; post-traumatic stress
            disorder; and adult attention-deficit hyperactivity disorder (20
            CFR 404.1520(c)).

                                        35
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 36 of 65




      4.    The claimant does not have an impairment or combination of
            impairments that meets or medically equals one of the listed
            impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
            404.1520(d), 404.1525 and 404.1526).
      5.    After careful consideration of the entire record, the undersigned
            finds that the claimant has the residual functional capacity to
            perform light work as defined in 20 CFR 404.1567(b) except for
            the following limitations: no more than frequent pushing, pulling,
            reaching, handling, fingering, and feeling with the right,
            dominant, upper extremity; no crawling; no climbing of ladders,
            ropes, or scaffolds; no more than occasional balancing, stooping,
            kneeling, crouching, or climbing of ramps and stairs; avoidance of
            all exposure to extreme cold; no more than occasional exposure to
            wetness and hazards such as unprotected heights and moving
            machinery; only simple, routine tasks consistent with a reasoning
            development level of two or less as defined in the Dictionary of
            Occupational Titles in an environment free from production-rate
            pace, such as that of an assembly line, and that requires no more
            than occasional changes in work setting or duties; and an
            allowance to be off-task for 10% of the workday, exclusive of
            regularly scheduled breaks.
      6.    The claimant is unable to perform any past relevant work (20
            CFR 404.1565).
      7.    The claimant was born on March 30, 1973 and was 43 years old,
            which is defined as a younger individual age 18–49, on the
            alleged disability onset date (20 CFR 404.1563).
      8.    The claimant has at least a high school education and is able to
            communicate in English (20 CFR 404.1564).
      9.    Transferability of job skills is not material to the determination
            of disability because using the Medical-Vocational Rules as a
            framework supports a finding that the claimant is “not disabled,”
            whether or not the claimant has transferrable job skills (See SSR
            82-41 and 20 CFR Part 404, Subpart P, Appendix 2).
      10.   Considering the claimant’s age, education, work experience, and
            residual functional capacity, there are jobs that exist in
            significant numbers in the national economy that the claimant
            can perform (20 CFR 404.1569 and 404.1569a).
      11.   The claimant has not been under a disability, as defined in the
            Social Security Act, from September 27, 2016, through the date of
            this decision (20 CFR 404.1520(g)).

Tr. at 19–35.
                                       36
      1:20-cv-02027-SVH   Date Filed 03/01/21   Entry Number 15   Page 37 of 65




II.     Discussion

        Plaintiff alleges the Commissioner erred for the following reasons:

        1)    the ALJ did not properly weigh the medical opinions;

        2)    the ALJ failed to adequately assess Plaintiff’s subjective
              allegations;

        3)    the ALJ erroneously found that Plaintiff could perform jobs
              requiring a general educational development (“GED”) reasoning
              level of two; and

        4)    the ALJ did not address third-party function reports from
              Plaintiff’s family members.

        The Commissioner counters that substantial evidence supports the

ALJ’s findings and that the ALJ committed no legal error in his decision.

        A.    Legal Framework

              1.     The Commissioner’s Determination-of-Disability Process

        The Act provides that disability benefits shall be available to those

persons insured for benefits, who are not of retirement age, who properly

apply, and who are under a “disability.” 42 U.S.C. § 423(a). Section

423(d)(1)(A) defines disability as:

        the inability to engage in any substantial gainful activity by
        reason of any medically determinable physical or mental
        impairment which can be expected to result in death or which
        has lasted or can be expected to last for at least 12 consecutive
        months.

42 U.S.C. § 423(d)(1)(A).




                                         37
    1:20-cv-02027-SVH   Date Filed 03/01/21   Entry Number 15   Page 38 of 65




      To facilitate a uniform and efficient processing of disability claims,

regulations promulgated under the Act have reduced the statutory definition

of disability to a series of five sequential questions. See, e.g., Heckler v.

Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting

“need for efficiency” in considering disability claims). An examiner must

consider the following: (1) whether the claimant is engaged in substantial

gainful activity; (2) whether she has a severe impairment; (3) whether that

impairment meets or equals an impairment included in the Listings; 3 (4)

whether such impairment prevents claimant from performing PRW; 4 and (5)

whether the impairment prevents her from doing substantial gainful

employment. See 20 C.F.R. § 404.1520. These considerations are sometimes

referred to as the “five steps” of the Commissioner’s disability analysis. If a


3 The Commissioner’s regulations include an extensive list of impairments
(“the Listings” or “Listed impairments”) the Agency considers disabling
without the need to assess whether there are any jobs a claimant could do.
The Agency considers the Listed impairments, found at 20 C.F.R. part 404,
subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. § 404.1525. If the medical evidence shows a claimant meets or equals
all criteria of any of the Listed impairments for at least one year, she will be
found disabled without further assessment. 20 C.F.R. § 404.1520(a)(4)(iii). To
meet or equal one of these Listings, the claimant must establish that her
impairments match several specific criteria or are “at least equal in severity
and duration to [those] criteria.” 20 C.F.R. § 404.1526; Sullivan v. Zebley, 493
U.S. 521, 530 (1990); see Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting
the burden is on claimant to establish his impairment is disabling at Step 3).
4 In the event the examiner does not find a claimant disabled at the third step

and does not have sufficient information about the claimant’s past relevant
work to make a finding at the fourth step, he may proceed to the fifth step of
the sequential evaluation process pursuant to 20 C.F.R. § 404.1520(h).
                                       38
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 39 of 65




decision regarding disability may be made at any step, no further inquiry is

necessary. 20 C.F.R. § 404.1520(a)(4) (providing that if Commissioner can

find claimant disabled or not disabled at a step, Commissioner makes

determination and does not go on to the next step).

      A claimant is not disabled within the meaning of the Act if she can

return to PRW as it is customarily performed in the economy or as the

claimant actually performed the work. See 20 C.F.R. Subpart P, §

404.1520(a), (b); Social Security Ruling (“SSR”) 82-62 (1982). The claimant

bears the burden of establishing her inability to work within the meaning of

the Act. 42 U.S.C. § 423(d)(5).

      Once an individual has made a prima facie showing of disability by

establishing the inability to return to PRW, the burden shifts to the

Commissioner to come forward with evidence that claimant can perform

alternative work and that such work exists in the regional economy. To

satisfy that burden, the Commissioner may obtain testimony from a VE

demonstrating the existence of jobs available in the national economy that

claimant can perform despite the existence of impairments that prevent the

return to PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that

she is unable to perform other work. Hall v. Harris, 658 F.2d 260, 264–65




                                        39
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 40 of 65




(4th Cir. 1981); see generally Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987)

(regarding burdens of proof).

            2.    The Court’s Standard of Review

      The Act permits a claimant to obtain judicial review of “any final

decision of the Commissioner [] made after a hearing to which he was a

party.” 42 U.S.C. § 405(g). The scope of that federal court review is narrowly-

tailored to determine whether the findings of the Commissioner are

supported by substantial evidence and whether the Commissioner applied

the proper legal standard in evaluating the claimant’s case. See Richardson

v. Perales, 402 U.S. 389, 390 (1971); Walls, 296 F.3d at 290 (citing Hays v.

Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)).

      The court’s function is not to “try these cases de novo or resolve mere

conflicts in the evidence.” Vitek v. Finch, 438 F.2d 1157, 1157–58 (4th Cir.

1971); see Pyles v. Bowen, 849 F.2d 846, 848 (4th Cir. 1988) (citing Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the court must uphold

the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson, 402 U.S. at 390,

401; Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005). Thus, the court

must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that her conclusion is

                                       40
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 41 of 65




rational. See Vitek, 438 F.2d at 1157–58; see also Thomas v. Celebrezze, 331

F.2d 541, 543 (4th Cir. 1964). If there is substantial evidence to support the

decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972).

      B.    Analysis

            1.    Medical Opinions

      Plaintiff claims the ALJ erred in affording little weight to the medical

opinions of record, despite their consistencies. [ECF No. 11 at 8–13]. She

maintains the ALJ provided insufficient reasons for giving “no more than

partial evidentiary weight” to the state agency consultants’ assessments of

moderate limitations in all mental functional areas. Id. at 8. She contends the

assessment of moderate limitations was supported by Dr. Boyd’s treatment

notes and opinion that Plaintiff’s mental health symptoms were exacerbated

by her injury and that she was unable to work beginning September 27, 2016.

Id. She further maintains Mr. Price opined that her injury had exacerbated

her mental health symptoms, requiring increased medication and causing

interference with work relationships and job performance. Id. at 8–9. She

noted Dr. Schleuter found that her challenges “appear[ed] to be functionally

limiting even for light duty.” Id. at 9. She indicated Dr. Lee restricted her to

no pushing, pulling, or lifting over five pounds. Id. She claims the medical

                                       41
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 42 of 65




opinions consistently supported a finding that she would be off task for an

excessive portion of the workday. Id. She further maintains the evidence was

consistent in that numerous providers observed her to have reduced grip

strength, decreased ROM, and decreased sensation. Id. at 11. She contends

the ALJ supplanted his own opinion as to her functioning for the opinions of

the medical experts. [ECF No. 13 at 5].

      The Commissioner argues Plaintiff is asking the court to reweigh the

evidence because she failed to cite evidence to support a finding that any

particular opinion was entitled to more weight than the ALJ gave it. [ECF

No. 12 at 16]. He maintains the ALJ considered the evidence based on the

regulations that were applicable on the date Plaintiff filed her claim. Id. at

17. He contends the ALJ supported his conclusions as to the state agency

consultants’ opinions, explaining that he could not accept the psychological

consultants’ assessment of moderate limitations because the medical

evidence did not support such a degree of limitation. Id. at 13. He maintains

the ALJ supported his assessment of mild, as opposed to moderate

limitations based on the absence of limitations in remembering work

locations or procedures, Plaintiff’s sporadic treatment with Dr. Boyd, Dr.

Boyd’s treatment notes and opinion, Plaintiff’s ADLs and self-reports, and

the state agency consultants’ findings that Plaintiff had no significant

limitations in asking simple questions, requesting assistance, maintaining

                                       42
      1:20-cv-02027-SVH   Date Filed 03/01/21   Entry Number 15   Page 43 of 65




socially-appropriate behavior, adhering to basic standards of neatness and

cleanliness, traveling in unfamiliar places, using public transportation, and

being aware of normal hazards and taking appropriate precautions. Id. at 13–

16.

        Because Plaintiff’s applications for benefits were filed prior to March

27, 2017, the rules and regulations in 20 C.F.R. § 404.1527 and SSRs 96-2p,

96-5p, and 06-3p apply. 5 See 20 C.F.R. § 404.1520c (stating “[f]or claims filed

before March 27, 2017, the rules in § 404.1527 apply”); see also 82 Fed. Reg.

15,263 (stating the rescissions of SSR 96-2p, 96-5p, and 06-3p were effective

for “claims filed on or after March 27, 2017”).

        Medical opinions are “statements from physicians and psychologists or

other acceptable medical sources that reflect judgments about the nature and

severity of [the claimant’s] impairment(s), including [her] symptoms,

diagnosis and prognosis, what [she] can still do despite impairment(s), and

[her] physical or mental restrictions.” SSR 96-5p (quoting 20 C.F.R. §

404.927(a)(2)). ALJs are required to “evaluate every medical opinion [they]

receive.” 20 C.F.R. § 404.1527(c).



5In her initial brief, Plaintiff claimed her application for benefits was filed on
April 22, 2017, and that the rules in 20 C.F.R. § 404.1520c apply. See ECF
No. 11 at 11. In fact, the record reflects that the claim was protectively filed
on March 2, 2017, and completed on March 9, 2017, prior to the regulatory
changes. See Tr. at 335, 409. Plaintiff admits her error in her reply brief and
agrees that the rules in 20 C.F.R. § 404.1527 apply. [ECF No. 13 at 1].
                                         43
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 44 of 65




      If the record contains an opinion from a treating source who is an

acceptable medical source pursuant to the regulations, the ALJ is required to

accord controlling weight to that opinion if it is well supported by medically-

acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence of record. 20 C.F.R. §

404.1527(c)(2). If the record contains no opinion from an acceptable treating

medical source or if the ALJ declines to accord controlling weight to the

acceptable treating medical source’s opinion, he is required to weigh all the

medical opinions of record based on the following factors: “(1) whether the

physician examined the applicant, (2) the treatment relationship between the

physician and the applicant, (3) the supportability of the physician’s opinion,

(4) the consistency of the opinion with the record, and (5) whether the

physician is a specialist.” Johnson, 434 F.3d at 654 (citing 20 C.F.R. §

404.1527(c)). The factors in 20 C.F.R. § 404.1527(c) “explicitly apply only to

the evaluation of medical opinions from ‘acceptable medical sources.” SSR 06-

3p, 2006 WL 2329939 at *4 (2006). Nevertheless, these factors represent

basic principles for the consideration of all opinion evidence. Id.

                  a.     Opinion Evidence as to Mental Restrictions

      State agency consultants Drs. Farish-Ferrer and Blase rated Plaintiff

as moderately limited in her abilities to understand, remember, or apply

information; interact with others; concentrate, persist, or maintain pace; and

                                        44
    1:20-cv-02027-SVH      Date Filed 03/01/21   Entry Number 15   Page 45 of 65




adapt or manage oneself. Tr. at 323–24, 345–46. They provided mental RFC

assessments indicating Plaintiff had moderate difficulties in her abilities to

understand and remember detailed instructions; carry                 out detailed

instructions; maintain attention and concentration for extended periods;

work in coordination with or proximity to others without being distracted by

them; interact appropriately with the general public; get along with

coworkers or peers without distracting them or exhibiting behavioral

extremes; and respond appropriately to changes in the work setting. Tr. at

329–31, 351–53. Dr. Blase also considered Plaintiff to be moderately limited

in her abilities to accept instructions and respond appropriately to criticism

from supervisors and to set realistic goals or make plans independently of

others. Tr. at 352, 353.

      The ALJ found Drs. Farish-Ferrer’s and Blase’s opinions were entitled

to no more than partial evidentiary weight. Tr. at 31. He indicated “[t]he

medical evidence of record simply d[id] not show th[e] degree of limitation

they assessed. Id. He explained the evidence “provide[d] no indication that

the claimant would miss work for mental health reasons or would have issues

dealing with others.” Id.

      The ALJ assessed mild limitation in understanding, remembering, or

applying information. Tr. at 22. He noted Drs. Farish-Ferrer and Blase

assessed moderate limitation in the area, but “no significant limitation in

                                          45
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 46 of 65




remembering locations and work-like procedures or understanding and

remembering detailed instructions.” Id. He considered the consistency of the

assessed degree of limitation with the other evidence, explaining:

      Although the claimant has treated with Dr. Boyd for years, the
      frequency of the claimant’s office visits is somewhat sporadic with
      no current evidence of follow-up since November 2017, nearly a
      year prior to the hearing on this matter. Dr. Boyd’s treatment
      notes further show that the claimant is generally well
      maintained on medication alone without the need for emergent or
      inpatient care. During the period at issue, Dr. Boyd did increase
      the claimant’s anxiety medication, but the claimant has
      otherwise been on substantially the same medicinal regimen for
      years (Exhibits 5F, 9F, and 16F). Furthermore, although Dr.
      Boyd has repeatedly indicated that the claimant’s mental
      impairments preclude work (Exhibits 5F, pp. 25–27 and 11F), in
      a mental health questionnaire, Dr. Boyd reported, inconsistent
      with that conclusion, that the claimant has good ability for
      activities of daily living, adequate ability to relate to others, and
      adequate ability to complete simple, routine tasks (Exhibit 11F).

Tr. at 22–23. He referenced Plaintiff’s ADLs as “indicative of strong retained

ability” in the area of understanding, remembering, or applying information,

citing her abilities to drive, perform household chores with breaks, tend to

her personal care, work for years at a skilled job despite her mental

impairments, prepare meals occasionally, shop in stores, care for her pets,

manage her finances, occasionally attend sporting events, read, work puzzles,

and undertake trips to Tennessee and New York City. Tr. at 23.

      The ALJ also assessed mild limitation in interacting with others. Id. He

considered Drs. Farish-Ferrer’s and Blase’s assessments of moderate

difficulties in this area to conflict with their impressions that Plaintiff had no
                                        46
    1:20-cv-02027-SVH     Date Filed 03/01/21   Entry Number 15   Page 47 of 65




significant limitations in asking simple questions, requesting assistance,

maintaining socially appropriate behavior, and adhering to basic standards of

neatness and cleanliness. Id. He again addressed Plaintiff’s treatment history

with Dr. Boyd, providing the same explanation he offered to support his

assessment of mild limitation in understanding, remembering, or applying

information. Compare Tr. at 22, with Tr. at 23. He wrote: “despite some

difficulty, the record shows that the claimant can maintain healthy familial

relationships, and she can engage the public by driving, taking trips, and

shopping in stores (Exhibit 4E, 8E, and Testimony).” Id.

      The ALJ assessed mild limitation in adapting or managing oneself. Tr.

at 24. He acknowledged Drs. Farish-Ferrer’s and Blase’s assessment of

moderate difficulties in this area, but considered their assessment as

conflicting with their indications that Plaintiff had no significant limitation

in being aware of normal hazards and taking appropriate precautions,

traveling in unfamiliar places, and using public transportation. Id. He

repeated his assessment of Dr. Boyd’s treatment and opinion. Compare Tr. at

24, with Tr. at 22, 23. He noted Plaintiff “could competently testify regarding

her educational and vocational history, which includes two years of college

and several years in a skilled job” and completed ADLs “suggestive of strong

retained ability in this area.” Id.




                                         47
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 48 of 65




      Although the ALJ cited valid reasons for giving only partial weight to

the state agency psychological consultants’ opinions and for assessing mild

impairment as to Plaintiff’s abilities to understand, remember, and apply

information, interact with others, and manage herself, he failed to reconcile

his conclusions with multiple opinions throughout the record that supported

greater limitations.

      In addressing whether Drs. Farish-Ferrer and Blase’s assessments of

moderate limitations were consistent with the other evidence of record, the

ALJ cited perceived inconsistencies with Plaintiff’s treatment with Dr. Boyd

and Dr. Boyd’s treatment notes, but did not acknowledge consistency with

her opinion as to Plaintiff’s work-related limitations. Compare Tr. 329–31

and 351–53, with Tr. at 701.

      Dr. Boyd wrote: “pt, due to severe anxiety, panic symptoms, depression,

concentration difficulties and mood swings, is unable to currently fulfill her

current job obligation” and further noted “[a]s of 8/14/15, her symptoms have

exacerbated/worsened and she is unable to work due to the above

diagnoses/symptoms.” Tr. at 571. She subsequently assessed Plaintiff as

having poor ability to complete complex tasks and noted “[h]er current ability

to work is severely impacted by her depression at this time.” Tr. at 701.

      The ALJ accorded “little evidentiary weight” to Dr. Boyd’s opinions. Tr.

at 32. He wrote:

                                       48
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 49 of 65




      [T]he routine office visit notes from Dr. Boyd tend to show far less
      difficulty stemming from the claimant’s mental impairments
      than what Dr. Boyd has reported in worker’s compensation
      forms, a mental questionnaire, and other such opinion
      statements. From Dr. Boyd’s treatment notes, it is clear that the
      claimant’s visits are sparse, and the claimant has never required
      inpatient or emergency treatment. Moreover, throughout the
      period at issue, the claimant has generally been well maintained
      on a stable medicinal regimen. For example, the claimant
      admitted during the hearing that she has been on the same
      dosage of Wellbutrin for several years, and that she does well on
      this medication. Additionally, the claimant has previously
      worked full-time, at a skilled position despite these mental
      impairments. The claimant also frequently indicates to Dr. Boyd
      that she is “okay” or “better” and the claimant’s activities of daily
      living are essentially intact from a mental health standpoint. The
      medical evidence of record fails to show any more than mild
      limitation due to the claimant’s mental impairments, although
      the undersigned will accept up to moderate limitation in terms of
      concentration, persistence, and pace.

Tr. at 30–31. He noted “the conclusion that the claimant cannot perform her

current work duties is reserved to the Commissioner of Social Security.” Tr.

at 31. He stated “Dr. Boyd did not discuss any particular limitations or any

specific evidence to support her conclusion.” Id. He indicated the form Dr.

Boyd used “was not consistent with the Agency’s disability process or

standards.” Tr. at 31–32.

      The ALJ addressed Dr. Boyd’s completion of the mental health

questionnaire, noting her “check box and mental status findings [were]

consistent with her treatment notes and the overall medical evidence of

record.” Tr. at 32. However, he indicated Dr. Boyd “inconsistently concluded

that the claimant’s ability to work was severely impaired.” Id. He noted Dr.
                                       49
    1:20-cv-02027-SVH     Date Filed 03/01/21   Entry Number 15   Page 50 of 65




Boyd had not “offer[ed] specific limitations” and that her conclusion was one

reserved to the Commissioner. Id. He gave some evidentiary weight to Dr.

Boyd’s mental status and check box findings, but “little evidentiary weight”

to her conclusion as to Plaintiff’s ability to work. Id.

      The ALJ did not thoroughly consider support for Dr. Boyd’s opinion in

her treatment notes as required pursuant to 20 C.F.R. § 404.1527(c)(3).

Plaintiff generally reported stable psychiatric symptoms, and Dr. Boyd often

recorded normal findings on MSE prior to the surgery to her RUE. See Tr. at

597, 599, 600, 601. However, in August 2015, Plaintiff complained of

irritability associated with pain in her arm, and Dr. Boyd increased Xanax

0.5 mg to twice a day, from once daily as needed. Tr. at 602. Plaintiff reported

worsened anxiety on November 23, 2015, and Dr. Boyd increased Xanax 0.5

mg to three times a day. Tr. at 603. Plaintiff endorsed mood swings,

depression, and pain-related sleep disturbance on February 22, 2016, and Dr.

Boyd noted irritable mood and prescribed Cymbalta 30 mg. Tr. at 606.

However, Dr. Boyd subsequently discontinued Cymbalta and prescribed

Prozac on March 29, 2016, after Plaintiff reported side effects and continued

to endorse mood swings, anxiety, and depression. Tr. at 607. Plaintiff

reported a positive response to Prozac on May 11, 2016, and requested an

increased dose. Tr. at 608. Dr. Boyd granted Plaintiff’s request and increased

Prozac to 40 mg. Id. Plaintiff reported being under significant stress on

                                         50
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 51 of 65




August 9, 2016, but an MSE was normal and no changes were made to her

medications. Tr. at 610. On September 27, 2016, Plaintiff reported she had

been overwhelmed by her job and her employer had terminated her. Tr. at

612. Dr. Boyd observed anxious and sad mood/affect on MSE. Id. During a

follow up visit on October 7, 2016, Dr. Boyd noted tearful mood/affect on

MSE. Tr. at 613. On January 30, 2017, Plaintiff complained of a lot of pain,

anxiety, and frustration, but did not request to change her medications. Tr. at

640. Plaintiff reported she “stay[ed] in bed a lot” and was “not good” on April

25, 2017. Tr. at 639. Dr. Boyd noted depressed mood/affect and increased

Prozac to 60 mg. Id. Plaintiff reported stability on psychiatric medications

and indicated she was “dealing with” pain related to RSDS/CRPS on August

29, 2017. Tr. at 786. On November 13, 2017, Plaintiff indicated her

medication was helpful despite increased anxiety, and Dr. Boyd continued

the same medication regimen. Tr. at 785.

      The ALJ did not adequately consider the consistency of Dr. Boyd’s

opinions with the other evidence of record in accordance with 20 C.F.R. §

404.1527(c)(4). In addition to being somewhat consistent with the state

agency consultants’ opinions, as discussed above, Dr. Boyd’s opinions were

supported by Dr. Schmechel’s notations that Plaintiff had decreased ability to

concentrate during exams. See Tr. at 711, 721. The ALJ also failed to address

consistency between Dr. Boyd’s opinion and Dr. Schleuter’s indication that

                                       51
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 52 of 65




Plaintiff’s “mental challenges [were] real and significant and appear[ed] to be

functionally limiting even for light duty type of activity.” Tr. at 731. Finally,

he declined to consider that Dr. Boyd’s opinion was supported by Mr. Price’s

observations that Plaintiff was anxious, demonstrated “consistent distraction

and inability to concentrate and hold attention” as reflected on standardized

testing, and was sad and tearful at several points during the interview. Tr. at

475, 631. In addition, Mr. Price similarly opined that Plaintiff was

psychologically “unable to maintain the complex relationships of the

workplace.” See Tr. at 479, 635.

      Because the ALJ failed to thoroughly address the supportability of Dr.

Boyd’s opinion with her treatment notes and to reconcile consistencies

between the opinions as to the functional effects of Plaintiff’s mental

impairments, the undersigned finds he did not evaluate the opinion evidence

in accordance with 20 C.F.R. § 404.1527(c).

                  b.    Opinion Evidence as to Physical Restriction

      Dr. Lee authorized Plaintiff to return to light duty work requiring no

pushing, pulling, or lifting greater than five pounds and continued the

restrictions following multiple treatment visits. Tr. at 559, 561, 564, 566, 568.

      The ALJ allocated little weight to Dr. Lee’s statements from March and

April 2015, noting they were “temporary in nature,” rendered soon after

surgery on Plaintiff’s right upper extremity, and predated the relevant

                                        52
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 53 of 65




period. Tr. at 31. He acknowledged that between June and September 2015,

Dr. Lee “issued a repeated limitation of no pushing or pulling and no lifting

over five pounds.” Id. However, he gave the statements “little evidentiary

weight,” finding they predated the period at issue and there was “no current

evidence to suggest that th[e] limitations should carry over to the period at

issue.” Id.

      The ALJ did not address whether Dr. Lee’s opinion was supported by

his own records or consistent with the other evidence of record in accordance

with 20 C.F.R. § 404.1527(c)(3) and (4). While he was correct that the

restriction predated Plaintiff’s alleged onset date, the restrictions were

imposed based on her complaints of RUE pain. The record reflects no

improvement in Plaintiff’s RUE pain since Dr. Lee imposed the restrictions.

In addition, Dr. Schleuter’s opinion is arguably consistent with it in that he

considered RSDS/CRPS to be “functionally limiting even for light duty type of

activity.” See Tr. at 731. In the absence of further explanation, substantial

evidence does not support the ALJ’s conclusion as to Dr. Lee’s opinion.

              2.   Subjective Allegations

      Plaintiff argues her statements as to the effects of her impairments

were consistent with her medical records and the opinions of multiple

medical experts and that the ALJ erred in declining to accept them. [ECF No.




                                        53
    1:20-cv-02027-SVH    Date Filed 03/01/21    Entry Number 15    Page 54 of 65




11 at 18–20]. She maintains the ALJ cited only the evidence that supported

his assessment and ignored all evidence to the contrary. Id. at 20.

      The Commissioner argues the ALJ properly assessed Plaintiff’s

subjective complaints. [ECF No. 12 at 20]. He maintains the ALJ explained

that Plaintiff’s statements were not consistent with the medical evidence and

discussed which of her alleged limitations were supported and which were

not. Id. at 21.

      In   2003,   the   Social   Security     Administration     issued   a   policy

interpretation ruling for evaluating cases involving RSDS/CRPS. The ruling

explained that “RSDS/CRPS is a chronic pain syndrome most often resulting

from trauma to a single extremity.” SSR 03-2p, 2003 WL 22814447, at *1. Its

“most common acute clinical manifestations include complaints of intense

pain and findings indicative of autonomic dysfunction at the site of the

precipitating trauma” and “may be associated with abnormalities in the

affected region involving the skin, subcutaneous tissue, and bone.” Id.

      Pertinent to an ALJ’s evaluation of a claimant’s subjective allegations

in cases involving RSDS/CRPS, the SSR provides:

      Given that a variety of symptoms can be associated with
      RSDS/CRPS, once the disorder has been established as a
      medically determinable impairment, the adjudicator must
      evaluate the intensity, persistence, and limiting effects of the
      individual’s symptoms to determine the extent to which the
      symptoms limit the individual’s ability to do basic work activities.
      For this purpose, whenever the individual’s statements about the
      intensity, persistence, or functionally limit effects of pain or other
                                        54
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 55 of 65




      symptoms are not substantiated by objective medical evidence,
      the adjudicator must make a finding on the credibility of the
      individual’s statements based on a consideration of the entire
      case record. This includes the medical signs and laboratory
      findings, the individual’s own statements about the symptoms,
      any statements and other information provided by treating or
      examining physicians or psychologists and other persons about
      the symptoms and how they affect the individual, and any other
      relevant evidence in the case record. Although symptoms alone
      cannot be the basis for finding a medically determinable
      impairment, once the existence of a medically determinable
      impairment has been established, an individual’s symptoms and
      the effect(s) of those symptoms on the individual’s ability to
      function must be considered both in determining impairment
      severity and in assessing the individual’s residual functional
      capacity (RFC) as appropriate.

SSR 03-2p, 2003 WL 22814447 at *6.

      The Fourth Circuit explained that, in all cases, “an ALJ follows a two-

step analysis when considering a claimant’s subjective statements about

impairments and symptoms.” Lewis v. Berryhill, 858 F.3d 858, 865–66 (4th

Cir. 2017) (citing 20 C.F.R. § 404.1529(b), (c)). “First, the ALJ looks for

objective medical evidence showing a condition that could reasonably produce

the alleged symptoms.” Id. at 866 (citing 20 C.F.R. § 404.1529(b)). The ALJ

only proceeds to the second step if the claimant’s impairments could

reasonably produce the symptoms she alleges. Id. At the second step, the ALJ

is required to “evaluate the intensity, persistence, and limiting effects of the

claimant’s symptoms to determine the extent to which they limit [her] ability

to perform basic work activities.” Id. (citing 20 C.F.R. § 404.1529(c)).


                                        55
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 56 of 65




       The ALJ must explain which of the claimant’s symptoms he found

“consistent or inconsistent with the evidence in [the] record and how [his]

evaluation of the individual’s symptoms led to [his] conclusions.” SSR 16-3p,

2016 WL 1119029, at *8. “[I]n determining RFC, all of the individual’s

symptoms must be considered in deciding how such symptoms may affect

functional capacities.” SSR 03-2p, 2003 WL 22814447 at *7. Careful

consideration must be given to the effects of pain and its treatment on an

individual’s capacity to do sustained work-related physical and mental

activities in a work setting on a regular and continuing basis. Id. (citing SSR

96-7p (superseded by SSR 16-3p) and 96-8p). An ALJ is not to evaluate a

claimant’s symptoms “based solely on objective medical evidence unless that

objective medical evidence supports a finding that the individual is disabled.”

Lewis, 858 F.3d at 866; see also Arakas v. Commissioner, Social Security

Administration, 983 F.3d 83, 98 (4th Cir. 2020) (“We also reiterate the long-

standing law in our circuit that disability claimants are entitled to rely

exclusively on subjective evidence to prove the severity, persistence, and

limiting effects of their symptoms.”).

       The ALJ found that “the medical evidence of record sufficiently

established that the claimant experiences CRPS/RSD as described in SSR 03-

02p”   and   that   Plaintiff’s   medically-determinable    impairments     could

reasonably be expected to cause the symptoms she alleged, but that her

                                         56
      1:20-cv-02027-SVH   Date Filed 03/01/21   Entry Number 15   Page 57 of 65




statements concerning the intensity, persistence, and limiting effect of her

symptoms were not entirely consistent with the evidence. Tr. at 29, 30. He

indicated Plaintiff’s allegations were “only partially supported by and

consistent with the medical evidence of record” and were “further eroded by a

number of factors that indicate that the claimant’s conditions did not rise to

the level of severity that was alleged.” Tr. at 30. He addressed Plaintiff’s

CRPS/RSDS as follows:

        Over time, the physical examinations suggest some reduced
        strength and occasionally—some reduced sensation at this
        extremity, but the record fails to show other significant and
        sustained residual effects. Moreover, the claimant does not rely
        on any powerful medications for this condition, and physical
        examinations are otherwise grossly normal, for example, the
        physical examination reported by Dr. Schleuter. As such, the
        undersigned finds that the claimant would be limited in lifting,
        carrying, pushing, pulling, handling, fingering, and feeling with
        the right upper extremity; yet, there is insufficient evidence to
        suggest that the claimant’s CRPS is disabling. The undersigned
        has also found limitation on exposure to extreme cold and other
        environmental limitations to accommodate this condition.

Id.

        In summarizing the record, the ALJ noted Dr. Floyd’s observations of

“decreased reflexes at the right upper extremity, along with hyperesthesia,

dysesthesia, hyperpigmentation, hypopigmentation, 5/5 strength, and normal

bulk and tone.” Tr. at 27. He stated Dr. Shissias observed mild contracture at

the right hand and some coolness at the right upper extremity, but good hand

strength despite some discomfort upon gripping. Id. He indicated Dr.

                                         57
    1:20-cv-02027-SVH     Date Filed 03/01/21   Entry Number 15   Page 58 of 65




Schleuter observed decreased ROM of the right shoulder, but no wasting and

otherwise normal ROM. Tr. at 29. He further cited Dr. Schleuter’s reports

that Plaintiff was in no acute distress, walked normally, had no skin changes

or deformities at the right upper extremity, had normal ROM at the fingers

and hands, had mild dexterity loss on the right upper extremity, had a mild

tremor at the right upper extremity, had intact strength except for a mild

deficit at the right upper extremity at 4/5, and had no atrophy or sensory

deficits with intact reflexes. Id.

      The Fourth Circuit recently noted the following as to evaluations of

pain: “Since the 1980s, we have consistently held that ‘while there must be

objective medical evidence of some condition that could reasonably produce

the pain, there need not be objective evidence of the pain itself or its

intensity.’” Arakas, 983 F.3d at 95 (quoting Walker v. Bowen, 889 F.2d 47, 49

(4th Cir. 1989); citing Craig v. Chater, 76 F.3d 585, 592–93 (4th Cir. 1996);

Hines v. Barnhart, 453 F.3d 559, 563–65 (4th Cir. 2006)). The ALJ concluded

that Plaintiff’s medically-determinable impairments could reasonably be

expected to cause the symptoms she alleged, thus satisfying the first step, but

did not apply the correct legal standard in discrediting Plaintiff’s complaints

“based on the lack of objective evidence corroborating them.” See Arakas, 983

F.3d at 96. Like the ALJ in Arakas, he “‘improperly increased her burden of

proof’ by effectively requiring her subjective descriptions of her symptoms to

                                         58
   1:20-cv-02027-SVH     Date Filed 03/01/21   Entry Number 15   Page 59 of 65




be supported by objective medical evidence.” Id. (quoting Lewis, 858 F.3d at

866).

        The ALJ erred in rejecting Plaintiff’s allegations as to the disabling

effects of her pain based primarily on exam findings that were not pertinent

to her diagnosis. The SSA recognizes that RSDS/CRPS is an impairment

primarily characterized by pain. SSR 03-2p, 2003 WL 22814447 at *1. It

further provides that it “may be associated with abnormalities . . . involving

the skin, subcutaneous tissue, and bone.” Id. The SSR suggests the relevant

evidence was that of changes to the pigmentation of Plaintiff’s skin, abnormal

temperature of her upper extremity, and tremor, as they were indicative of

autonomic instability and involuntary movements. See id. at *4 (providing

that signs of RSDS/CRPS include swelling, autonomic instability (changes in

skin color or texture, changes in sweating, changes in skin temperature, and

abnormal pilomotor erection (gooseflesh)), abnormal hair or nail growth,

osteoporosis, or involuntary movements of the affected region). The ALJ cited

some of these changes, but did not appear to give them due credit, instead

focusing on other clinical signs that were not relevant to evaluation of the

effects of RSDS/CRPS. He also noted that Dr. Schleuter documented an

absence of skin changes, Tr. at 29. However, “[i]t should be noted that

conflicting evidence in the medical record is not unusual in cases of RSDS




                                        59
   1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 60 of 65




due to the transitory nature of its objective findings.” SSR 03-2p, 2003 WL

22814447 at *5.

       The ALJ’s analysis does not show that he considered Plaintiff’s

allegations of disabling pain based on the entire record, as required by SSRs

03-2p and 16-3p. Pursuant to SSR 03-2p, 2003 WL 22814447 at *7, the ALJ

should consider statements from rehabilitation counselors about the effects of

the impairment on the individual’s functioning in the workplace and from

treating physicians and other practitioners with knowledge of the individual

in assessing her ability to function on a day-to-day basis. Despite this

instruction, the ALJ did not evaluate whether the information and

statements provided by the treating and examining physicians and the

vocational rehabilitation counselor supported Plaintiff’s allegations as to the

effects of her symptoms. Mr. Price observed Plaintiff’s right forearm to be

slightly swollen and to change color during the assessment “from normal to

red to purple and black to red.” Tr. at 475, 631. Dr. Shissias noted

comparative coolness to touch of the RUE and visible discomfort to touch,

even when Plaintiff was distracted. Tr. at 623. He felt contracture of

Plaintiff’s right fifth digit was most likely disuse atrophy due to RSDS. Tr. at

624. Drs. Diep and Diehl also noted the RUE was cool to touch. Tr. at 814,

819.




                                       60
   1:20-cv-02027-SVH     Date Filed 03/01/21   Entry Number 15   Page 61 of 65




      The ALJ further failed to consider whether Plaintiff’s complaints and

descriptions of her symptoms were consistent throughout the record. Plaintiff

appears to describe symptoms related to RSDS/CRPS in much the same way

to different providers. See Tr. at 572, 575, 623, 811, 817. In addition, the

record reflects her complaints of chronic pain during most treatment visits

following surgery to her RUE. See Tr. at 478, 560, 565, 567, 572, 575, 583,

602, 607, 613, 621, 623, 634, 640, 708, 718, 728, 786, 811, 817.

      Substantial evidence does not support the ALJ’s evaluation of

Plaintiff’s subjective symptoms given his failure to consider her allegations in

light of the entire record and his overemphasis on objective evidence in a case

involving an impairment primarily characterized by pain.

            3.      Alleged Conflict Between VE’s Testimony and DOT

      Plaintiff argues the ALJ erred in finding she could perform jobs with a

GED reasoning level of two given a restriction to simple, routine tasks. [ECF

No. 11 at 13–17].

      The Commissioner maintains substantial evidence supports the ALJ’s

conclusion that Plaintiff could perform a significant number of jobs in the

economy. [ECF No. 12 at 17]. He argues the RFC specifically provided for

performance of jobs with a GED reasoning level of two. Id. at 18–19.

      In Pearson v. Colvin, 810 F.3d 204, 208 (4th Cir. 2015), the court noted

that SSR 00-4p “require[s] the ALJ (not the vocational expert) to ‘[i]dentify

                                        61
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 62 of 65




and obtain a reasonable explanation’ for conflicts between the vocational

expert’s testimony and the Dictionary, and to ‘[e]xplain in the determination

or decision how any conflict that has been identified was resolved.’”

(emphasis in original). The court held that an expert’s testimony that

apparently conflicts with the Dictionary can only provide substantial

evidence if the ALJ has received this explanation from the expert and

determined that the explanation is reasonable and provides a basis for

relying on the testimony rather than the DOT. Id. at 209–10.

      The parties’ arguments center on whether the ALJ erred in failing to

resolve an apparent conflict between the VE’s identification of jobs described

in the DOT has having a reasoning level of two given the restriction in the

RFC assessment for “only simple, routine tasks consistent with a reasoning

development level of two or less as defined in the Dictionary of Occupational

Titles,” Tr. at 25. Jobs with a reasoning level of two require workers to “[d]eal

with problems involving a few concrete variables in or from standardized

situations.” DOT, 1991 WL 688702 (2016). In Lawrence v. Saul, 941 F.3d 140,

143 (4th Cir. 2019), the court found a restriction to “simple, routine repetitive

tasks of unskilled work” was not inconsistent with “Level 2’s notions of

‘detailed but uninvolved . . . instructions’ and tasks with ‘a few [ ] variables.’”

It distinguished the RFC at issue from that in Thomas v. Berryhill, 916 F.3d

307 (4th Cir. 2019), noting: “the key difference is that Thomas was limited to

                                        62
    1:20-cv-02027-SVH    Date Filed 03/01/21   Entry Number 15   Page 63 of 65




‘short’ instructions. ‘Short is inconsistent with ‘detailed’ because detail and

length are highly correlated. Generally, the longer the instructions, the more

detail they can include.” Id.

      Here, the ALJ restricted Plaintiff to “simple, routine tasks,” but did not

restrict her to short tasks or instructions. Given the Fourth Circuit’s

explanation in Lawrence, the undersigned discerns no apparent conflict

between the provision in the RFC assessment for “simple, routine tasks” and

the ALJ’s reliance on the VE’s identification of jobs with a GED reasoning

level of two.

      Further supporting such a conclusion is the provision in the RFC

assessment that tasks be “consistent with a reasoning development level of

two or less.” See Tr. at 25. Thus, the ALJ specifically found that Plaintiff had

the RFC to perform jobs with a GED reasoning level of two. He relied on the

VE’s testimony to find that Plaintiff could perform jobs as an office helper

and marker. Tr. at 34. A review of DOT’s descriptions of these jobs reveals

they both had GED reasoning levels of two. See 239.567-010, OFFICE

HELPER. DOT (4th Ed., Rev. 1991). 1991 WL 672232; 209.587-034,

MARKER. DOT (4th Ed., Rev. 1991). 1991 WL 671802. Given the foregoing,

there was no apparent conflict between the jobs the VE identified in response

to the ALJ’s RFC assessment and the DOT’s descriptions of those jobs.




                                        63
       1:20-cv-02027-SVH   Date Filed 03/01/21   Entry Number 15   Page 64 of 65




         Nevertheless, the ALJ’s conclusion is not supported at step five because

he did not adequately consider the medical opinion evidence and Plaintiff’s

subjective allegations in determining her RFC.

               4.     Failure to Address Third-Party Function Reports

         Plaintiff submitted additional evidence to the Appeals Council that

included unsigned, undated, typed statements from her husband, son, and

daughter. Tr. at 305–12.

         Plaintiff argues the ALJ erred in failing to address third-party function

reports from three of her family members that described her impairments

and restrictions. [ECF No. 11 at 17–18].

         The Commissioner claims the ALJ had no opportunity to review the

third-party function reports because Plaintiff submitted them to the Appeals

Council following the ALJ’s decision. [ECF No. 12 at 20].

         The ALJ did not err in declining to discuss this evidence in the decision

because it did not appear in the record before him. However, this evidence,

along with the additional medical evidence submitted to the Appeals Council,

should be considered in accordance with SSR 03-2p on remand.

III.     Conclusion

         The court’s function is not to substitute its own judgment for that of the

ALJ, but to determine whether the ALJ’s decision is supported as a matter of

fact and law. Based on the foregoing, the court cannot determine that the

                                          64
   1:20-cv-02027-SVH    Date Filed 03/01/21    Entry Number 15   Page 65 of 65




Commissioner’s decision is supported by substantial evidence. Therefore, the

undersigned reverses and remands this matter for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

      IT IS SO ORDERED.


February 27, 2021                             Shiva V. Hodges
Columbia, South Carolina                      United States Magistrate Judge




                                       65
